Exhibit 10.2

 

FORM OF WARRANT

 

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED
FOR SALE OR TRANSFERRED UNLESS SUCH SALE OR TRANSFER IS IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS OR AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS IS AVAILABLE WITH
RESPECT THERETO.

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON ITS EXERCISE ARE SUBJECT
TO THE RESTRICTIONS ON TRANSFER SET FORTH IN SECTION 5 OF THIS WARRANT

 

 

Warrant No. [     ]

Number of Shares: [     ]

 

 

 (subject to adjustment)

 

 

Date of Issuance: March 19, 2014

 

JUHL ENERGY, INC.

1502 17TH Street SE

Pipestone, MN 56164

 

Common Stock Purchase Warrant

(Void after March 19, 2024)

 

Juhl Energy, Inc., a Delaware corporation (the “Company”), for value received,
hereby certifies that [Holder] or registered assigns (the “Registered Holder”),
is entitled, subject to the terms and conditions set forth below, to purchase
from the Company, at any time or from time to time on or after the date of
issuance and on or before 5:00 p.m. (Local Time) on March 19, 2024, [       ]
shares of common stock of the Company (“Common Stock”), at a purchase price of
35/100 Dollars ($0.35) per share. The shares purchasable upon exercise of this
Warrant, and the purchase price per share, each as adjusted from time to time
pursuant to the provisions of this Warrant, are hereinafter referred to as the
“Warrant Shares” and the “Purchase Price,” respectively.

 

1.             Exercise.

 

(a)           Exercise for Cash. The Registered Holder may, at its option, elect
to exercise this Warrant, in whole or in part and at any time or from time to
time, subject to the terms regarding “Vesting” below, and only exercisable to
the extent vested, by surrendering this Warrant, with the purchase form appended
hereto as Exhibit A duly executed by or on behalf of the Registered Holder, at
the principal office of the Company, or at such other office or agency as the
Company may designate, accompanied by payment of the Purchase Price payable in
respect of the number of Warrant Shares purchased upon such exercise. The
Purchase Price may be paid by (i) cash or its equivalent; (ii) promissory note
(if permitted by the Board of Directors of the Company (the “Board”)); (iii) a
combination of the foregoing methods of payment as permitted by the Board; or
(iv) such other consideration and method of payment for the issuance of shares
to the extent permitted under applicable laws and approved by the Board. The
Board may also allow cashless exercise as permitted under Federal Reserve
Board’s Regulation T, subject to applicable securities law restrictions.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)           Exercise Date. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the day on
which this Warrant shall have been surrendered to the Company as provided in
subsection 1(a) (the “Exercise Date”). At such time, the person or persons in
whose name or names any certificates for Warrant Shares shall be issuable upon
such exercise as provided in subsection 1(c) below shall be deemed to have
become the holder or holders of record of the Warrant Shares represented by such
certificates.

 

(c)           Issuance of Certificates. As soon as practicable after the
exercise of this Warrant in whole or in part, and in any event within 20 days
thereafter, the Company, at its expense, will cause to be issued in the name of,
and delivered to, the Registered Holder, or the Registered Holder (upon payment
by the Registered Holder of any applicable transfer taxes) may direct:

 

(i)     a certificate or certificates for the number of full Warrant Shares to
which the Registered Holder shall be entitled upon such exercise plus, in lieu
of any fractional share to which the Registered Holder would otherwise be
entitled, cash in an amount determined pursuant to Section 3 hereof; and

 

(ii)     in case such exercise is in part only, a new warrant or warrants (dated
the date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of Warrant Shares equal (without giving effect to any
adjustment therein) to the number of such shares called for on the face of this
Warrant minus the number of Warrant Shares for which this Warrant was so
exercised.

 

(d)           Vesting. Warrants granted hereunder shall become, subject to the
other terms referred to herein, exercisable strictly in accordance with the
following schedule:     

 

 

Date Exercisable

 

Amount Exercisable

 

March 19, 2014

 

[        ]

 

April 1, 2014

 

[        ]

 

July 1, 2014

 

[        ]

 

October 1, 2014

 

[        ]

 

January 1, 2015 

 

[        ]

 

April 1, 2015

 

[        ]

 

July 1, 2015 

 

[        ]

 

October 1, 2015

 

[        ]

 

 

Notwithstanding the foregoing Vesting provision, the Company may in its sole
discretion at any time after the grant of a Warrant accelerate vesting of such
Warrant in whole or in part.

 

 

2.             Adjustments.

 

(a)           Adjustment for Stock Splits and Combinations. If the Company shall
at any time or from time to time after the date on which this Warrant was first
issued (the “Original Issue Date”) effect a subdivision of the outstanding
Common Stock, the Purchase Price then in effect immediately before that
subdivision shall be proportionately decreased. If the Company shall, at any
time or from time to time after the Original Issue Date, combine the outstanding
shares of Common Stock, the Purchase Price then in effect immediately before the
combination shall be proportionately increased. Any adjustment under this
paragraph shall become effective at the close of business on the date the
subdivision or combination becomes effective.

 

 

 
2

--------------------------------------------------------------------------------

 

 

(b)          Adjustment for Certain Dividends and Distributions. If the Company
shall at any time or from time to time after the Original Issue Date make or
issue, or fix a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in additional
shares of Common Stock, then and in each such event, the Purchase Price then in
effect immediately before such event shall be decreased as of the time of such
issuance or, in the event such a record date shall have been fixed, as of the
close of business on such record date, by multiplying the Purchase Price then in
effect by a fraction:

 

(i)        the numerator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date, and

 

(ii)       the denominator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date plus the number of shares
of Common Stock issuable in payment of such dividend or distribution;

 

provided, however, that if such record date shall have been fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Purchase Price shall be recomputed accordingly as of the
close of business on such record date, and thereafter the Purchase Price shall
be adjusted pursuant to this paragraph as of the time of actual payment of such
dividends or distributions.

 

(c)           Adjustment in Number of Warrant Shares. When any adjustment is
required to be made in the Purchase Price pursuant to subsections 2(a) or 2(b),
the number of Warrant Shares purchasable upon the exercise of this Warrant shall
be changed to the number determined by dividing (i) an amount equal to the
number of shares issuable upon the exercise of this Warrant immediately prior to
such adjustment, multiplied by the Purchase Price in effect immediately prior to
such adjustment, by (ii) the Purchase Price in effect immediately after such
adjustment.

 

(d)          Adjustments for Other Dividends and Distributions. In the event the
Company at any time or from time to time after the Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
securities of the Company (other than shares of Common Stock) or in cash or
other property (other than regular cash dividends paid out of earnings or earned
surplus, determined in accordance with generally accepted accounting
principles), then and in each such event provision shall be made so that the
Registered Holder shall receive upon exercise hereof, in addition to the number
of shares of Common Stock issuable hereunder, the kind and amount of securities
of the Company, cash or other property which the Registered Holder would have
been entitled to receive had this Warrant been exercised on the date of such
event and had the Registered Holder thereafter, during the period from the date
of such event to and including the Exercise Date, retained any such securities
receivable during such period, giving application to all adjustments called for
during such period under this Section 2 with respect to the rights of the
Registered Holder.

 

 

 
3

--------------------------------------------------------------------------------

 

 

(e)          Adjustment for Reorganization. If there shall occur any
reorganization, recapitalization, reclassification, consolidation or merger
involving the Company in which the Common Stock is converted into or exchanged
for securities, cash or other property (other than a transaction covered by
subsections 2(a), 2(b) or 2(d)) (collectively, a “Reorganization”), then
following such Reorganization, the Registered Holder shall receive upon exercise
hereof the kind and amount of securities, cash or other property which the
Registered Holder would have been entitled to receive pursuant to such
Reorganization if such exercise had taken place immediately prior to such
Reorganization. In any such case, appropriate adjustment (as determined in good
faith by the Board) shall be made in the application of the provisions set forth
herein with respect to the rights and interests thereafter of the Registered
Holder, to the end that the provisions set forth in this Section 2 (including
provisions with respect to changes in and other adjustments of the Purchase
Price) shall thereafter be applicable, as nearly as reasonably may be, in
relation to any securities, cash or other property thereafter deliverable upon
the exercise of this Warrant.

 

(f)           Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Purchase Price pursuant to this Section 2, the
Company at its expense shall, as promptly as reasonably practicable thereafter,
compute such adjustment or readjustment in accordance with the terms hereof and
furnish to the Registered Holder a certificate setting forth such adjustment or
readjustment (including the kind and amount of securities, cash or other
property for which this Warrant shall be exercisable and the Purchase Price) and
showing in detail the facts upon which such adjustment or readjustment is based.
The Company shall, as promptly as reasonably practicable after the written
request at any time of the Registered Holder, furnish or cause to be furnished
to the Registered Holder a certificate setting forth (i) the Purchase Price then
in effect and (ii) the number of shares of Common Stock and the amount, if any,
of other securities, cash or property which then would be received upon the
exercise of this Warrant.

 

3.             Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares but shall pay the value
thereof to the Registered Holder in cash.

 

4.             Investment Representations. The initial Registered Holder
represents and warrants to the Company as follows:

 

(a)           Investment. It is acquiring the Warrant, and (if and when it
exercises this Warrant) it will acquire the Warrant Shares, for its own account
for investment and not with a view to, or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the same; and the Registered Holder has no present or contemplated agreement,
undertaking, arrangement, obligation, indebtedness or commitment providing for
the disposition thereof

 

(b)           Accredited Investor. The Registered Holder is an “accredited
investor” as defined in Rule 501(a) under the Securities Act of 1933, as amended
(the “Act”).

 

(c)           Experience. The Registered Holder has made such inquiry concerning
the Company and its business and personnel as it has deemed appropriate; and the
Registered Holder has sufficient knowledge and experience in finance and
business that it is capable of evaluating the risks and merits of its investment
in the Company.

 

5.             Transfers and Restrictions Upon Transfers.

 

(a)           This Warrant and the Warrant Shares shall not be sold or
transferred unless either (i) they first shall have been registered under the
Act, or (ii) the Company first shall have been furnished with an opinion of
legal counsel, reasonably satisfactory to the Company, to the effect that such
sale or transfer is exempt from the registration requirements of the Act.
Notwithstanding the foregoing, no registration or opinion of counsel shall be
required for (i) a transfer by a Registered Holder which is an entity to a
wholly-owned subsidiary of such entity, a transfer by a Registered Holder which
is a partnership to a partner of such partnership or a retired partner of such
partnership or to the estate of any such partner or retired partner, or a
transfer by a Registered Holder which is a limited liability company to a member
of such limited liability company or a retired member or to the estate of any
such member or retired member, provided, that the transferee in each case agrees
in writing to be subject to the terms of this Section 5; or (ii) a transfer made
in accordance with Rule 144 under the Act.

 

 

 
4

--------------------------------------------------------------------------------

 

 

(b)           Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be offered, sold or
otherwise transferred, pledged or hypothecated unless and until such securities
are registered under such Act or an opinion of counsel satisfactory to the
Company is obtained to the effect that such registration is not required.”

 

The foregoing legend shall be removed from the certificates representing any
Warrant Shares, at the request of the holder thereof, at such time as they
become eligible for resale pursuant to Rule 144(k) under the Act.

 

(c)           The Company will maintain a register containing the name and
address of the Registered Holder of this Warrant. The Registered Holder may
change its address as shown on the warrant register by written notice to the
Company requesting such change.

 

(d)          Subject to the provisions of Section 5 hereof, this Warrant and all
rights hereunder are transferable, in whole or in part, upon surrender of this
Warrant with a properly executed assignment (in the form of Exhibit B hereto) at
the principal office of the Company (or, if another office or agency has been
designated by the Company for such purpose, then at such other office or
agency).

 

6.            No Impairment. The Company will not, by amendment of its charter
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Registered Holder against impairment.

 

7.             Notices of Record Date. In the event:

 

(a)           the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right; or

 

(b)          of any capital reorganization of the Company, any reclassification
of the Common Stock of the Company, any consolidation or merger of the Company
with or into another corporation (other than a consolidation or merger in which
the Company is the surviving entity and its Common Stock is not converted into
or exchanged for any other securities or property), or any transfer of all or
substantially all of the assets of the Company; or

 

 

 
5

--------------------------------------------------------------------------------

 

 

(c)           of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company,

 

then, and in each such case, the Company will send or cause to be sent to the
Registered Holder a notice specifying, as the case may be, (i) the record date
for such dividend, distribution or right, and the amount and character of such
dividend, distribution or right, or (ii) the effective date on which such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock (or such other stock or
securities at the time deliverable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up. Such notice shall be sent at least 10 days prior to
the record date or effective date for the event specified in such notice.

 

8.             Reservation of Stock. The Company will at all times reserve and
keep available, solely for issuance and delivery upon the exercise of this
Warrant, such number of Warrant Shares and other securities, cash and/or
property, as from time to time shall be issuable upon the exercise of this
Warrant.

 

9.             Exchange or Replacement of Warrants.

 

(a)           Upon the surrender by the Registered Holder, properly endorsed, to
the Company at the principal office of the Company, the Company will, subject to
the provisions of Section 5 hereof, issue and deliver to or upon the order of
the Registered Holder, at the Company’s expense a new Warrant or Warrants of
like tenor, in the name of the Registered Holder or as the Registered Holder
(upon payment by the Registered Holder of any applicable transfer taxes) may
direct, calling in the aggregate on the face or faces thereof for the number of
shares of Common Stock (or other securities, cash and/or property) then issuable
upon exercise of this Warrant.

 

(b)          Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant and (in the case of
loss, theft or destruction) upon delivery of an indemnity agreement (with surety
if reasonably required) in an amount reasonably satisfactory to the Company, or
(in the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will issue, in lieu thereof, a new Warrant of like tenor.

 

10.            Agreement in Connection with Public Offering. The Registered
Holder agrees, in connection with any public offering of the Company’s
securities pursuant to a registration statement under the Act, (i) not to sell,
make short sale of, loan, grant any options for the purchase of, or otherwise
dispose of any shares of Common Stock held by the Registered Holder (other than
any shares included in the offering) without the prior written consent of the
Company or the underwriters managing such underwritten public offering of the
Company’s securities for a period of 180 days from the effective date of such
registration statement, and (ii) to execute any agreement reflecting clause (i)
above as may be requested by the Company or the managing underwriters at the
time of such offering.

 

11.           Notices. All notices and other communications from the Company to
the Registered Holder in connection herewith shall be mailed by certified or
registered mail, postage prepaid, or sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery, to the address last
furnished to the Company in writing by the Registered Holder. All notices and
other communications from the Registered Holder to the Company in connection
herewith shall be mailed by certified or registered mail, postage prepaid, or
sent via a reputable nationwide overnight courier service guaranteeing next
business day delivery, to the Company at its principal office set forth above
or, if the Registered Holder has received notice of a change of location of the
Company’s principal office, to such other location. All such notices and
communications shall be deemed delivered (i) two business days after being sent
by certified or registered mail, return receipt requested, postage prepaid, or
(ii) one business day after being sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery.

 

 

 
6

--------------------------------------------------------------------------------

 

 

12.           No Rights as Stockholder. Until the exercise of this Warrant, the
Registered Holder shall not have or exercise any rights by virtue hereof as a
stockholder of the Company. Notwithstanding the foregoing, in the event (i) the
Company effects a split of the Common Stock by means of a stock dividend and the
Purchase Price of and the number of Warrant Shares are adjusted as of the date
of the distribution of the dividend (rather than as of the record date for such
dividend), and (ii) the Registered Holder exercises this Warrant between the
record date and the distribution date for such stock dividend, the Registered
Holder shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.

 

13.           Amendment or Waiver. Any term of this Warrant may be amended or
waived only by an instrument in writing signed by the party against which
enforcement of the change or waiver is sought. No waivers of any term, condition
or provision of this Warrant, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such term, condition
or provision.

 

14.           Section Headings. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.

 

15.           Governing Law. This Warrant will be governed by and construed in
accordance with the internal laws of the State of Delaware (without reference to
the conflicts of law provisions thereof).

 

16.           Facsimile or Digital Signature. This Warrant may be executed by
facsimile or digital signature.

 

 

EXECUTED as of the Date of Issuance indicated above.

 

 

JUHL ENERGY, INC.

 

 

 

By: ______________________________________

John Mitola

President

 

 
7

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

PURCHASE FORM

 

To:

Juhl Energy, Inc.

 

Dated: _________________________

 

1502 17th Street SE

 

 

 

Pipestone, MN 56164

 

 

 

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. [          ]), hereby exercises the Warrant and elects to:

 

[check one box]

 

 

☐

Purchase __________ Shares of Company Common Stock (the “Shares”) pursuant to
the Warrant. This notice is accompanied by full payment of the Exercise Price in
cash or by check or in another manner permitted by the Warrant Agreement

   

☐

Surrender the rights to purchase __________ Shares upon exercise of the Warrant
and receive __________ Shares by reason of a “cashless” exercise pursuant to the
Agreement if permitted by the Board. [THIS METHOD OF EXERCISE IS AVAILABLE ONLY
WITH ADVANCE BOARD APPROVAL].

 

 

 

 

 

By

 

 

 

 

 

 

 

Its

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 
8

--------------------------------------------------------------------------------

 

  

EXHIBIT B

 

ASSIGNMENT FORM

 

 

To:

Juhl Energy, Inc.

 

Dated: _________________________

 

1502 17th Street SE

 

 

 

Pipestone, MN 56164

 

 

 

 

FOR VALUE RECEIVED, the Holder hereby sells, assigns and transfers all of the
rights of the undersigned under the attached Warrant (No. [ ]) with respect to
the number of shares of Common Stock of Juhl Energy, Inc. covered thereby set
forth below unto:

 

 

 Name of Assignee:       

 

 

 

 

 

 Address of Assignee:  

 

 

 

 

 

 

 

 

 

 

 

 Number of Shares:       

 

 

 

 

 

 

By

 

 

 

 

 

 

 

Its

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Guaranteed:  

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.